 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      HENRY JAMES,                                      CASE NO. C18-998 RSM
 9
                     Plaintiff,                         ORDER GRANTING PLAINTIFF’S
10                                                      MOTION FOR SERVICE BY U.S.
             v.
                                                        MARSHAL
11
      FPI MANAGEMENT, INC., et al.,
12
                     Defendants.
13

14          This matter is before the Court on Plaintiff’s Motion for Service by U.S. Marshal. Dkt.
15   #38. Plaintiff is proceeding in this matter in forma pauperis and seeks assistance serving two
16
     unserved defendants. For the reasons below, the Court grants the Motion.
17
            Federal Rule of Civil Procedure 4(c)(3) provides:
18
            At the plaintiff’s request, the court may order that service be made by a United
19
            States marshal or deputy marshal or by a person specially appointed by the court.
20          The court must so order if the plaintiff is authorized to proceed in forma pauperis
            under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
21
     Rule 4(c)(3) allows the Court to order service by the Marshal when requested and mandates it
22
     for in forma pauperis prisoner plaintiffs proceeding under 28 U.S.C. § 1915. Where the plaintiff
23

24   is not a prisoner, service by Marshal is not mandated. Plaintiff was not a prisoner at the time he

25   filed this action but indicates that he was recently arrested and appears to have been held in a
26   county jail for some time. Dkts. #38 and #42. Plaintiff has also provided sufficient information



     ORDER – 1
     for service to be effected. Id. For these reasons, and because of Plaintiff’s limited means, the
 1

 2   Court will assist in this matter and grants Plaintiff’s Motion.

 3          Having reviewed Plaintiff’s Motion, and for the reasons stated above, the Court finds and

 4   ORDERS:
 5
            1. Plaintiff’s Motion for Service by U.S. Marshal (Dkt. #38) is GRANTED.
 6
            2. The Clerk shall issue Summonses for Michael Chin and Patricia Lally at the following
 7
                address:
 8
                    Seattle Office for Civil Rights
 9
                    810 Third Ave., Central Building
10                  Suite 750
                    Seattle, WA 98101.
11
            3. The United States Marshal shall send the following to Defendants Chin and Lally by
12
                separate first-class mailings:
13

14                  a. a copy of the Complaint (Dkt. #5) and a copy of this Order;

15                  b. a copy of the appropriate Summons;
16                  c. two copies of the Notice of Lawsuit and Request for Waiver of Service of
17
                        Summons;
18
                    d. a Waiver of Service of Summons; and
19
                    e. a return envelope, postage prepaid, addressed to the Clerk’s Office.
20

21          4. All costs of service shall be advanced by the United States.

22          5. The Clerk shall assemble the necessary documents to effect service within five days.

23          6. Defendants Michael Chin and Patricia Lally shall have thirty (30) days within which
24              to return the Waiver of Service of Summons. If the Defendant timely returns the
25
                signed Waiver, that Defendant shall have sixty (60) days after the date designated on
26
                the Notice of Lawsuit to file and serve an Answer or a motion directed to the



     ORDER – 2
             Complaint, as permitted by Rule 12 of the Federal Rules of Civil Procedure. If a
 1

 2           Defendant fails to timely return the signed Waiver, that Defendant will be

 3           personally served with a Summons and Complaint and may be required to pay

 4           the full costs of such service, pursuant to Rule 4(d)(2). A Defendant who has been
 5
             personally served shall file an Answer or motion permitted under Rule 12 within
 6
             twenty-one (21) days after service.
 7
          DATED this 28th day of March 2019.
 8

 9

10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 3
